Detailed Action
Examiner’s Amendment
An examiner’s amendment to the record appears below.  If the changes are unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with William Henry, Reg. No. 26,403, on December 2, 2021.
Please Amend claims 1 and 15 presented on November 17, 2021 as follows (wherein the ellipsis represents omitted claim language):
 
1.  (Currently Amended) A method for creating and using a generic part holder in holding a variety of part sizes and shapes while a part receives printing thereon from a printer, comprising:
providing [[a]] said part, said part capable of being non-rotatably secured to said generic part holder to receive printing thereon from said printer;
… .

15.  (Currently Amended) The method of claim 14, including placing said part within said insert before moving said support member past said array of printheads within said [[3-D]] printer.

Allowable Subject Matter
Claims 1-3 and 11-15 are allowed.
The following is a statement of reasons for allowance: the prior art fails to teach or fairly suggest the steps of fabricating the insert as claimed, and placing the insert within a frame member mounted on a movable vertical support member, in combination with the other limitations of claim 1. 
Any comments applicant considers necessary must be submitted no later than issue fee payment and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726